1 Fulton Financial Corporation Investor Presentation Data as of December 31, 2010 2 nThis presentation may contain forward-looking statements about Fulton Financial Corporation’s financial condition, results of operations, business, strategies, products and services. You can identify forward-looking statements by the use of words such as “may”, “should”, “will”, “could”, “estimates”, “predicts”, “potential”, “continue”, “anticipates”, “believes”, “plans”, “expects”, “future” and “intends” and similar expressions which are intended to identify forward-looking statements. n Such forward-looking statements reflect the current beliefs and expectations of the Corporation’s management, are based on estimates, assumptions and projections about the Corporation’s business and its industry, and involve significant risks and uncertainties, some of which are beyond our control and difficult to predict. These statements are not guarantees of future performance and actual results may differ materially from those expressed or forecasted in the forward-looking statements. The Corporation undertakes no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise.Accordingly, investors and others are cautioned not to place undue reliance on such forward-looking statements. nMany factors could affect future financial results including, without limitation, asset quality and the impact of adverse changes in the economy and in credit or other markets and resulting effects on credit risk and asset values; acquisition and growth strategies; market risk; changes or adverse developments in economic, political or regulatory conditions; a continuation or worsening of the current disruption in credit and other markets, including the lack of or reduced access to, and the abnormal functioning of markets for mortgages and other asset-backed securities and for commercial paper and other short-term borrowings; changes in the levels of Federal Deposit Insurance Corporation deposit insurance premiums and assessments; the effect of competition and interest rates on net interest margin and net interest income; investment strategy and income growth; investment securities gains and losses; declines in the value of securities which may result in charges to earnings; changes in rates of deposit and loan growth or a decline in loans originated; balances of risk- sensitive assets to risk-sensitive liabilities; salaries and employee benefits and other expenses; amortization of intangible assets; goodwill impairment; capital and liquidity strategies; and other financial and business matters for future periods. nFor a more complete discussion of certain risks and uncertainties affecting the Corporation, please see the sections entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” set forth in the Corporation’s filings with the Securities and Exchange Commission. Forward-Looking Statement 3 Presentation Outline uCorporate Profile uOverview of Q4 and 2010 uCredit uCapital uFinancial Performance uGrowth Strategies uCorporate Priorities uSupplemental Credit Data 4 Fulton Financial Profile(as of 12/31/10) nMid-Atlantic regional financial holding company nA family of 7 community banks in 5 states nFulton Financial Advisors nFulton Mortgage Company n272 community banking offices nAsset size:$ 16.3 billion n3,800 Team Members nMarket capitalization:$ 2.1 billion nBook value per common share: $ 9.45 nTangible book value per common share: $6.69 nShares outstanding: 199.1 million 5 A Valuable Geographic Franchise 6 Superior Customer Experience WE WILL CARE, LISTEN, UNDERSTAND, AND DELIVER 7 Customer Satisfaction Metrics(12/31/10) nCustomers: uRetail93% uBusiness94% uFulton Mortgage Company91% 8 Our Brand COMMUNITY BANKING SMALL BUSINESS HIGH NET WORTH RETAIL BANKING 9 Overview of the 4th Quarter nEPS of 16 cents, even with Q3 ; 59 cents for 2010, up 90% YOY nDelaware affiliate merged into Fulton Bank nStrong core deposit growth / highly liquid nContinued NIM expansion / change in deposit mix nSlowdown in mortgage banking activity / revenue nElevated marketing expenses / leveraged Forbes designation n TARP and Warrant-Free quarter 10 Overview of the 4th Quarter / Credit nReduction in non-performing loans nReduction in overall delinquency linked quarter nContinued reduction in construction exposure nNo increase in provision linked quarter nWell diversified portfolio nLoan balances stable / growth offset runoff and charge offs nEarning asset growth a strategic priority 11 n53 relationships with commitments to lend of $20 million or more nMaximum individual commitment: $33 million nMaximum commitment land development: $25 million ØMaximum commitment any one development project: $15 million nAverage commercial lending relationship size is nLoans and corresponding relationships are within Fulton’s geographic market area Summary of Larger Loans(12/31/10) 12 Provision and Non-performing Loans Provision NPL’s / Loans ($ in millions) 13 Loan Delinquency (Key Sectors) Category Total (%) 12/31/10 90-Days 12/31/10 Total (%) 09/30/10 90-Days 09/30/10 Commercial Loans Consumer Direct Commercial Mortgage Residential Mortgage Construction Total Portfolio 14 Declining Construction Exposure (7%) (23%) (18%) ($ in millions) Construction Loans / Total Loans 12.2% 10.5% 8.2% 6.7% 15 Commercial Loans by Industry(12/31/10) 16 Shared National Credits(12/31/10) 17 18 Fulton Mortgage Company nMonitoring mortgage foreclosures and secondary sale put-backs nNo material concerns at this time nDecline in overall activity and sale gains linked quarter 19 Foreclosures / Putbacks n2010 - Servicing Retained uRepurchased$1,235,000. uCurrent issues531,660. n2010 - Servicing Released uRepurchased$344,400. uIndemnified505,700. uSettled in 201031,250. u Current issues$1,786,200. 20 Capital Adequacy(12/31/10) 21 Dodd-Frank Response nEstablished organizational structure to address each applicable Title nExpect market opportunities with appropriate planning and strategizing nBelieve we are in a better position to absorb increased costs than smaller competitors 22 Financial Performance 23 Income Statement Summary 24 Income Statement Summary(YTD December) 25 First Merit Corporation International Bancshares Corporation Old National Bancorp Susquehanna Bancshares, Inc. TCF Financial Corporation Trustmark Corporation UMB Financial Corporation United Bankshares, Inc. Valley National Bancorp *Fulton’s peer group as of December 31, 2010 Associated Banc-Corp BancorpSouth, Inc. Bank of Hawaii Corporation BOK Financial Corporation Citizens Republic Bancorp City National Corporation Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. First Citizens BancShares, Inc. First Midwest Bancorp, Inc. Peer Group* 26 Net Interest Margin 27 Interest Rates (December 31st- Quarter) 28 6 month cumulative gap:1.06 Interest Rate Shocks(12/31/10) Rate ChangeNII Change (Annual)% Change +300 bp+ $45.9 million+7.7% +200 bp+ $26.0 million+4.4% +100 bp+ $8.6 million+1.4% - 100 bp-$5.4 million-0.9% 29 Average Loans(Q4 2010 vs. Q3 2010) 30 Average Loans(December 31st - Year to Date) 31 Average Loan Growth 32 33 34 Allowance to Loans 35 Allowance to Non-performing Loans 36 Investment Portfolio(12/31/10) 37 Investment Portfolio - Municipal Holdings(12/31/10) 38 Investment Portfolio - Municipal Holdings by State (12/31/10) Note: The municipal portfolio consists of 94% general obligation bonds.School district issues total 72% of all holdings. 39 Investment Portfolio - Pooled TRUP Holdings(12/31/10) 40 Average Deposits(Q4 2010 vs. Q3 2010) 41 Average Deposits(December 31st - Year to Date) 42 Average Deposit Growth 43 Other Borrowings(December 31st- Year to Date) 44 45 Other Income(Q4 2010 vs. Q3 2010) 46 Other Income(December 31st - Year to Date) 47 More Efficient Than Peers 48 Other Expense(Q4 2010 vs. Q3 2010) 49 Other Expense(December 31st - Year to Date) 50 Retail / Small Bus. Growth Strategies nSmall Business focus across 5-state footprint nLeverage investment in e-banking channels nHigh customer satisfaction and Forbes recognition provide impetus for current and future relationship expansion nTargeted consumer / home equity loan growth as confidence levels improve nNew Branch Prototype 51 Branch Exterior 52 Branch Interior 53 Commercial Growth Strategies nIncreased earning asset growth as the economy rebounds nCapitalize on market disruption nEarly stage shift(balance sheet protection to quality growth) nPace of expansion will be improving but tempered 54 Non-Interest Income Maximization nFulton Financial Advisors uBrokerage uWealth Management uInstitutional nFulton Mortgage Company uIncreased origination staff uLeverage strong local market presence and new customer satisfaction uExpect rise in purchase activity as confidence improves 55 Corporate Priorities nContinue to improve asset quality nAccelerated EPS growth nGrow quality earning assets as economy rebounds nIncrease the dividend nMaximize our non-interest income nLeverage opportunities created by regulatory change, industry consolidation and market disruption nBuild recurring revenue stream nRisk mitigation and management 56 Fulton Financial Corporation One Penn Square Lancaster, PA17602 www.fult.com 57 Supplemental Credit Information 58 Net Charge-offs (Recoveries)(Q4 2010) 59 Non-performing Loans*(12/31/10) 60 Loan Delinquency (Key Sectors) Category Total (%) 12/31/10 90-Days 12/31/10 Total (%) 12/31/09 90-Days 12/31/09 Commercial Loans Consumer Direct Commercial Mortgage Residential Mortgage Construction Total
